                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT BOYER,                                :   CIVIL ACTION NO. 1:18-CV-1499
                                             :
                    Plaintiff                :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
COVERGENT OUTSOURCING,                       :
INC., et al.,                                :
                                             :
                    Defendants               :

                                        ORDER

      AND NOW, this 3rd day of January, 2019, upon consideration of the

stipulation (Doc. 15) of dismissal filed by the parties to the above-captioned action,

wherein the parties stipulate to dismissal of this action with prejudice and without

costs to any party, and purport to stipulate to the court’s retention of jurisdiction for

enforcement of the terms of the settlement agreement, and the court concluding

that the stipulation is appropriately construed as a motion for dismissal pursuant to

Federal Rule of Civil Procedure 41(a)(2) given the retention of jurisdiction proposed

therein as well as the signature line for judicial approval, see FED. R. CIV. P. 41(a)(2),

it is hereby ORDERED that:

      1.     The parties’ stipulation (Doc. 15) of dismissal is CONSTRUED as a
             motion for dismissal pursuant to Federal Rule of Civil Procedure
             41(a)(2) and is GRANTED as so construed.

      2.     The above-captioned action is DISMISSED in its entirety with
             prejudice and without costs to any party.
3.   The Clerk of Court is directed to CLOSE this case.

4.   The court will retain jurisdiction for the limited purpose of enforcing
     the terms of the parties’ settlement agreement.




                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania
